DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Nov. 21, 2022 have been fully considered but they are not persuasive.
a) The applicant argues in regards to claims 1 and 11: “…Therefore, as understood by those skilled in the art, throughout the cited disclosure Vossmeyer et al teach one of the reference’s parallel systems, such as the system 79b, being used as a reference system, wherein one of the two sensors, i.e., sensor 25, or one of the two sensor chambers, i.e., sensor chamber 74b, is specifically used as a reference device. Consequently, Vossmeyer et al is contrary to having a plurality of CS-FETs, “wherein each of the CS-FETs is configured to detect one of the gases vented by the lithtum-ion battery cell”...
	In response to the above , the examiner respectfully disagrees. The claims state: “…wherein each of the… CS-FETs is configured to detect one of… gases vented by the lithium-ion battery cell…” In MPEP 2111.04 it discloses that claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. In reviewing Vossmeyer et al Fig. 7, sensors 74a and 74 b are the same as shown in paragraph [0053]. Despite sensor 74b is used with reference system 79b, one of ordinary skill in the art would understand if you switch sensors 74a and 74b, since they are the same sensors, that 74b has the capability to detect any leaks of the battery cell as intended. Therefore, the examiner believes the prior art still reads on the limitation “…wherein each of the… CS-FETs is configured to detect one of… gases vented by the lithium-ion battery cell…”
	b) Regarding claims 7 and 17, the applicant states: “ The cited Dilley reference discloses that the meter M1 response is linear from 0 to at least 10 ppm of ethylene. However, despite the assertion on page 9 of the present Office Action, the subject disclosure of meter response linearity is not coextensive with Applicant’s claimed limitation requiring a predetermined threshold amount programmed into the CMU to be selected from, inter alia, 1Oppm for C2H4.”
	In response to the above, the examiner respectfully disagrees. The claims state: “… the predetermined threshold amount programmed into the CMU is selected from… and 10ppm for C2H4.” In the applicant’s specification in paragraphs [0036] and [0042], it states: “…the predetermined threshold amount 38 programmed into the CMU 32 may be selected from… 1Oppm for C2H4…” Base on the claim limitation as well as the applicant’s specification, the examiner believes the prior art still reads on the claims since it does not claimed that the predetermined threshold is exclusive to that amount being claimed.
c) Applicant’s arguments, with respect to claims 9 and 19 have been fully considered and are persuasive.  The rejection of claims 9 and 19 has been withdrawn. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 8, 11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Vossmeyer et al (US Pub 2010/0102975) in view of Conley, Jr et al (US Pub
2006/0240588).
                                                         
    PNG
    media_image1.png
    751
    522
    media_image1.png
    Greyscale

Regarding claims 1 and 11, Vossmeyer et al disclose [see Fig. 7] a battery management
system configured to detect impending failure of a lithium-ion battery cell (battery 71), the
battery management system comprising: a sensor array microchip (sensors 74a and 74b)
including a plurality of chemical-sensitive field effect transistors (CS-FETs) [see para [0043] for
details] configured to detect multiple distinct gases vented by the lithium-ion battery cell (71),
wherein each of the CS-FETs (74a and 74b) is configured to detect one of the gases vented by
the lithium-ion battery cell (71) [see paragraph [0053] for details]; and a cell monitoring unit
(CMU) (suited device 78) in operative communication with the sensor array microchip (74a and
74b) [via sensor signals 77] and configured to: receive from at least one of the CS-FETs data [via
sensor signals 77] indicative of a detected amount of gas vented by the lithium-ion battery cell
(71) [see para [0053] for details]; compare the data indicative of the detected amount of the vented gas to a predetermined threshold amount of the subject vented gas programmed into
the CMU (78) [see para [0053] for details]; and trigger a signal indicative of impending failure of
the lithium-ion battery cell (71) when the detected amount of the vented gas exceeds the
predetermined threshold amount of the subject vented gas [see para [0026] and [0053] for
details]. However, the prior art does not disclose chemical-sensitive field effect transistors (CS-
FETs) is made of silicon. Conley Jr et al disclose silicon is a common material used to form CS-
FETs to facilitate manufacturing [see Abstract and para [0017] for details]. Further, Conley, Jr. et al teaches that the addition of silicon with chemical-sensitive field effect transistors is advantageous because it helps detect the exposure of gases, liquids, impurities, etc. by modifying the surface of the film and changing the surface charge state. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Vossmeyer et al by adding silicon with chemical-sensitive field effect transistors as taught by Conley, Jr. et al in order to help detect the leakage of gases in a battery cell during use.
Regarding claims 5 and 15, Vossmeyer et al disclose wherein the CS-FETs (74a and 74b)
are arranged on the sensor array microchip side by side in a single plane [see Fig. 7 above and
para [0043] and [0053] for details].
Regarding claims 6 and 16, Vossmeyer et al disclose wherein each of the detected gases
vented by the lithium-ion battery cell (71) is selected from a list including hydrogen (H2), carbon dioxide (CO2), carbon monoxide (CO), and ethylene (C2Hs) [see para 0064] for details].
Regarding claims 8 and 18, Vossmeyer et al disclose wherein the lithium-ion battery cell
(71 or 34) is part of a multi-cell rechargeable energy storage system (RESS) having a plurality of
lithium-ion battery cells arranged in individual battery modules (compartment 31 and 32) [see
Fig. 3 and para [0046] for details], wherein the sensor array microchip (sensors 35 and 36) [sensors 74a and 74b are the same as sensors in Fig. 3] is arranged within the RESS and proximate an individual battery module (31 and 32), and wherein the sensor array microchip (35 and 36) is configured to detect multiple distinct gases vented by the lithium-ion battery cell (71 or 34) on a module level [see para [0046] and [0053] for details].
Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Vossmeyer et al (US Pub 2010/0102975) in view of Conley, Jr et al (US Pub 2006/0240588) as
applied to claims 1 and 11 above, and further in view of Mull et al (US Pub 2014/0342193).
                 
    PNG
    media_image1.png
    751
    522
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    519
    619
    media_image2.png
    Greyscale

Regarding claims 2 and 12, Vossmeyer et al in view of Conley, Jr et al disclose a battery
management system comprising the cell monitoring unit (CMU) (suited device 78). However,
the prior arts do not disclose the CMU configured to determine when the battery cell is connected and electrically disconnected from the battery charger as claimed. Mull et al disclose
[see Fig. 1A] the battery management system (battery system 100) comprising CMU (battery
assembly 110), wherein the CMU (110) is further configured to: determine when the lithium-ion
battery cell (battery unit 112) is connected to a battery charger (controller 114) [see para [0021] for details]; and electrically disconnect [known in the prior art as turn off] the lithium-ion
battery cell (112) from the battery charger (114) in response to the detected amount of the
vented gas exceeding the respective predetermined threshold amount of the subject vented
gas [see para [0047], [0063]-[0064] for details]. Further, Mull et al teaches that the addition of
CMU is advantageous because it helps improve the efficiency of managing the battery such
monitoring battery status, setting thresholds/parameters and controlling battery behavior. It
would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Vossmeyer et al in view of Conley, Jr et al by adding the
function of the cell monitoring unit as taught by Mull et al in order to help improve the efficiency of managing the battery during defect or failure of a battery cell.
Regarding claims 3 and 13, Vossmeyer et al in view of Conley, Jr et al disclose a battery
management system comprising the cell monitoring unit (CMU) (suited device 78). However,
the prior arts do not disclose the CMU configured to determine when the battery cell is
connected and electrically disconnected from an electrical load as claimed. Mull et al disclose
the battery management system (battery system 100) comprising CMU (battery assembly 110),
wherein the CMU (110) is further configured to: determine when the lithium-ion battery cell
(battery unit 112) is connected to an electrical load (controller 114) [see para [0021] for
details]; and disconnect [known in the prior art as turn off] the lithium-ion battery cell (112) from the electrical load (114) in response to the detected amount of the vented gas exceeding
the respective predetermined threshold amount of the subject vented gas [see para [0047],
[0063]-[0064] for details]. Further, Mull et al teaches that the addition of the electrical load is
advantageous because it helps improve the efficiency of managing the battery such monitoring
battery status, setting thresholds/parameters and controlling battery behavior. It would have
been obvious to a person having ordinary skill in the art at the time the invention was made to
modify the apparatus of Vossmeyer et al in view of Conley, Jr et al by adding the electrical load
as taught by Mull et al in order to help improve the efficiency of managing the battery during
defect or failure of a battery cell.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Vossmeyer et al (US Pub 2010/0102975) in view of Conley, Jr et al (US Pub 2006/0240588) as
applied to claims 1 and 11 above, and further in view of Wu et al (US Pub 2015/0064514).
                                
    PNG
    media_image1.png
    751
    522
    media_image1.png
    Greyscale
            
    PNG
    media_image3.png
    836
    312
    media_image3.png
    Greyscale

Regarding claims 4 and 14, Vossmeyer et al in view of Conley, Jr et al disclose a battery
management system comprising: a sensor array microchip (sensors 74a and 74b) including a
plurality of chemical-sensitive field effect transistors (CS-FETs) [see para [0043] for details]; and
a cell monitoring unit (CMU) (suited device 78). However, the prior arts do not disclose a fire
suppression system as claimed. Wu et al disclose [see Fig. 3 above] a battery cell (storage cell
14 and 46) and a fire suppression system (thermal insulting material 26 and 40 and elastic
material 28, 42 and 44) configured to put out an electrical fire [in the prior art known as
combustion], wherein the CMU is further configured to activate the fire suppression system
(26/40 and 28/42/44) in response to the detected amount of the vented gas exceeding the
respective predetermined threshold amount of the subject vented gas [see para [0059]-[0063]
for details]. Further, Wu et al teaches that the addition of fire suppression system is advantageous because it helps contain lithium-ion electrical energy storage cells in an oxygen free airtight housing isolates the cells from oxygen necessary to ignite and sustain combustion of flammable gases . It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Vossmeyer et al in view of Conley, Jr et al by adding fire suppression system as taught by Wu et al in order to contain lithium-ion electrical energy storage cells in an oxygen free airtight housing isolates the cells from oxygen.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Vossmeyer et al (US Pub 2010/0102975) in view of Conley, Jr et al (US Pub 2006/0240588) as
applied to claims 6 and 16 above, and further in view of Dilley et al (US 4,410,632).
Regarding claims 7 and 17, Vossmeyer et al in view of Conley et al disclose wherein each
of the detected gases vented by the lithium-ion battery cell (71) is selected from ethylene
(C2Hs) [see para 0064 of Vossmeyer] for details]. However, the prior arts do not disclose a
predetermined threshold as claimed. Dilley et al disclose wherein the predetermined
threshold amount programmed into the CMU is selected from 10ppm for H2, 5OOppm
for CO2, 10ppm for CO, and 10ppm for C2H4 [see col. 5, lines 1-3 and col. 9, lines 48-52].
Further, Dilley et al teaches that the addition of predetermined threshold selected 10ppm for
C2H4 is advantageous because it improves the sensitivity of the sensing elements during use by
the user. It would have been obvious to a person having ordinary skill in the art at the time the
invention was made to modify the apparatus of Vossmeyer et al in view of Conley by adding
predetermined threshold as taught by Dilley et al in order to improves the sensitivity of the
sensing elements.
Conclusion
Base on the above arguments and rejections, the following is being applied.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 9 and 19, the primary reason for the allowance of the claim is due to the lithium-ion battery cell includes a housing (funnel 72) having an exhaust port [via pumps 75] configured to vent the gases. Since claim 10 depends from claim 9 and claim 20 depends from claim 19, they also have allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skroski et al (US Patent No. 11,489,229 B1) - A battery venting system having a battery module containing a plurality of pouch cells.
	Kim (US Pub. No. 2018/0062210 A1) - An embodiment of the present invention provides a battery management system including an insulation resistance estimator configured to estimate insulation resistance corresponding to internal temperature and pressure of a battery pack to obtain an estimated value of the insulation resistance.
	Arnold et al (US Pub. No. 2017/0294686 A1) - An anomalous battery operating detection device, which includes a sensing unit capable of measuring mechanical properties of a battery, coupled to a processor for determining whether anomalous behavior has been detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858